DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 10/18/2019 are accepted.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 10, although the closest prior art of record (such as Sinha et al., (US 20190377904 A1), Reddy et al., (US 20190303623 A1), Gmeiner (US 20190065681 A1)) teaches A distributed project management system, comprising: a host computer in communication with a plurality of remote client computers via at least one communications network, said host computer including a processor and non-transitory storage media; a database resident on the non-transitory storage media, said database comprising a plurality of user profiles each including user contact information and authorized user device IP addresses; a plurality of user dashboards each operable on an authorized user device and including a first user dashboard configured to execute computer-readable program code to perform the steps of, allowing a first user to input project specifications including a scope of work including estimated time and materials, allowing said first user to select a project template comprising actionable task items for completion of said scope of work and payment milestones, allowing said first user to edit said project template to customize task items and payment milestones.
However, none of the prior art, alone or in combination teaches said host computer further including a plurality of software modules including, a project estimator module comprising computer-readable program code configured to compile the edited project template into a smart contract; a project compiler comprising computer-readable program code configured to compile the smart contract into a private blockchain ledger associated with the smart contract, and a project management module comprising computer-readable program code configured to update said private blockchain ledger based on inputs to said first user interface and to provide notifications to said plurality of remote client computers, and a project payment module comprising computer-readable program code configured to automatically transfer payment from an escrow account upon completion of a payment milestone in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J STEINLE/Primary Examiner, Art Unit 2497